DETAILED ACTION

Status of Claims

This action is in reply to the request for continued examination filed on 15 December 2020.
Claims 7, 14 & 20 have been previously canceled. 
Claim 1, 8 & 15 have been amended.  
Claims 1-6, 8-13 & 15-19 are currently pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner respectfully rescinds the 35 U.S.C. 101 rejection in view of the claimed amendments.  The claim recites the combination of additional elements of performing, by the service platform, an operation of logging in to the user’s account of the target system using the login information of the user’s account of the target system, without requiring input of login related information from the user.  Specifically, the service platform encrypts and stores the password locally to perform verification on an inter-system payment password input. This provides a specific improvement over prior systems, resulting in improved payment system. The claim as a whole integrates human activity into a practical application. Thus, the claim is eligible because it is not directed to the recited judicial exception.
	

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 December 2020 has been entered.
 

Response to Arguments
Applicant’s arguments, filed 15 December 2020 with respect to the rejection(s) of claim(s) 1-6, 8-13 & 15-19 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view Griffin et al. US 9,172,693 B2 and in further view of Liu et al. US 2016/02575486 A1.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-4, 7-11, 14-17 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tyson-Quah US 2002/0152156 A1 in view of Griffin et al. US 9,172,693 B2, hereafter Griffin and in further view of Liu et al. US 2016/02575486 A1, hereafter Liu.
Claims 1, 8 & 15
Tyson-Quah discloses:
receiving, by a service platform, a first service request from a source system for performing a first service from a user’s account of a target system, wherein the first service request from the source system includes information that identifies a user’s account of the source system and the user’s account of the target system, (para. 0093, 0094 & 0181);
sending, by the service platform, the first service request to the target system for loading a user account login interface for logging in to the user’s account of the target system through the source system (para. 0204, 0211 & 0212);
(para. 0110, 0190, 0191 & 0228);
storing, by the service platform and in a computer-readable predetermined storage unit of the service platform, a mapping relationship between the user’s account of the source system and the user’s account of the target system (para. 0100);
one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations comprising (para. 0115):
Tyson-Quah does not disclose the following, however Griffin does:
receiving, by the service platform, a first service performance result from the target system after performing the first service from the user’s account of the target system, wherein the first service performance result comprises login information of the user’s account of the target system (column 2, lines 52-67-column 3, lines 1-6), and
wherein the login information of the user’s account of the target system is verified by the target system using account and password information of the target system that are input through the user account login interface by the user associated with both the user’s account of the source system and the user’s account of the target system (column 3, lines 1-6)
performing, by the service platform, an operation of logging in to the user’s account of the target system using the login information of the user’s account of the target system, without requiring input of login related information from the user (column 5, lines 4-9)
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Griffin with the technique of Tyson-Quah to provide an efficient and fast checkout for electronic commerce services.  Therefore, the design incentives of speed and efficient checkouts provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.
Tyson-Quah & Griffin does not disclose the following, however Liu does:  
receiving, by a service platform, a first service request from a source system for performing a first service from a user’s account of a target system, wherein the first service request from the source system includes information that identifies a user’s account of the source system and information of the target system that is bound to the user’s account of the source system, wherein a user is associated with both the user’s account of the source system and the user’s account of the target system; (para. 0335 & 0336) 
receiving, by the service platform, a second service request from the source system for performing a second service from the user’s account of the target system, wherein the second service request from the source system includes information that identifies the user’s account of the source system and the target system (para. 0374-0376)
identifying, by the service platform, the user’s account of the target system based on the second service request and the stored mapping relationship between the user’s account of the source system and the user’s account of the target system (para. 0375); and
sending, by the service platform, the second service request and the user’s account of the target system to the target system for performing the second service from the user’s account of the target system (para. 0376)
storing, by the service platform and in a computer-readable predetermined storage unit of the service platform, a mapping relationship between the user’s account of the source system and the user’s account of the target system (para. 0335 & 0347);
sending, by the service platform, the second service request and the user’s account of the target system to the target system (para. 0347) 
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Liu with the technique of Tyson-Quah & Griffin to provide a fast and efficient way for users to acquire account information for creating credit card account, thereby shortening the creation process and improving creation efficiency finally.  Therefore, the design incentives of a user efficiency and speed provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.

Claim 2, 9 & 16
Tyson-Quah discloses:
wherein service platform that coordinates the source system and the target system (para. 0086).

Claim 3 & 10 
Tyson-Quah discloses:
wherein the first service request is a payment request and the target system is identified based on a payment method selected by the user (para. 093, 94, 0140 & 0143).

Claim 4, 11 & 17
Tyson-Quah discloses:
wherein the first service performance result identifies whether the payment request is successfully processed through the target system (para. 0191).

Claims 5, 6, 12, 13, 18 & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tyson-Quah in view of Griffin and in further view of Liu and in further view of Barry et al. US 2005/0131806 A1, hereafter Barry.
Claim 5, 12 & 18
Tyson-Quah, Griffin & Liu discloses the limitations as shown in the rejection of Claim 1, 10 & 17 above.  T Tyson-Quah, Griffin & Liu do not disclose the limitation of wherein the payment request includes a payment amount of a first currency used by the source system different from a second currency used by the target system, and wherein the operations further comprise: converting the payment amount of the first currency to a payment account of the second currency based on a currency exchange rate; and sending the payment amount of the second currency to the target system for requesting payment from the target system.  However, Barry, in Paragraph 007, discloses “With the introduction of dynamic currency conversion transactions, a number of additional fields are required to be "captured". An extract of an exemplary transaction record in a dynamic currency conversion environment is shown in the transaction "B0" in FIG. 2. The additional fields to be captured comprise the converted currency element of the transaction, which may include the converted amount in the currency of the cardholder's payment card account, which the cardholder will see on their statement and the exchange rate used to perform the conversion. The currency of the cardholder may also be required.” 
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Barry with the technique of Tyson-Quah, Griffin & Liu to reduce the amount of additional transactions.  Therefore, the design incentives of reducing the amount of additional transactions provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.  


Claim 6, 13 & 19
Tyson-Quah, Griffin & Liu discloses the limitations as shown in the rejection of Claim 5, 12 &18 above.  Tyson-Quah discloses saving the payment from the target system to a temporary account in para. 0178 (clearing account).  Tyson-Quah, Griffin & Liu do not disclose the limitation of receiving a payment of the payment amount of the second currency from the target system; converting the payment of the payment amount of the second currency to a payment of a payment amount of the first currency; and transfer the payment of the payment amount of the first currency to the source system.  However, Barry, in Paragraph 007, discloses “With the introduction of dynamic currency conversion transactions, a number of additional fields are required to be "captured". An extract of an exemplary transaction record in a dynamic currency conversion environment is shown in the transaction "B0" in FIG. 2. The additional fields to be captured comprise the converted currency element of the transaction, which may include the converted amount in the currency of the cardholder's payment card account, which the cardholder will see on their statement and the exchange rate used to perform the conversion. The currency of the cardholder may also be required.” 
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Barry with the technique of Tyson-Quah, Griffin & Liu to reduce the amount of additional transactions.  Therefore, the design incentives of reducing the amount of additional transactions provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KITO R ROBINSON whose telephone number is (571)270-3921.  The examiner can normally be reached on M-F 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KITO R ROBINSON/Primary Examiner, Art Unit 3619